DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, applicant did not traverse the official notice taken that utilizing gateway devices with more than one transmitting device was notoriously well known in the art at the time of effective filing. This is taken as an admission of the facts here, see MPEP 2144.03(C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingfield, SR. et al. (2009/0269027, of record) [Bedingfield] in view of Sakamoto et al. (10,721,793, of record) [Sakamoto], Lawrence (2018/0098041, of record), and Laserre et al. (2016/0366423).

obtaining, by a transmitting device, multimedia data (reception by a device from a broadcast source, see fig. 1); 
encoding, by the transmitting device, the multimedia data to obtain code stream data, encapsulating, by the transmitting device, the code stream data into a protocol data stream (for sending to a remotely coupled display device, paragraphs 0040 and 0049): 
transmitting, by the transmitting device, the signal to a receiving device (Fig. 1 display IF 124).
Bedingfield fails to disclose encoding, by the transmitting device, the multimedia data with a compression algorithm to obtain the code stream data, the transmitting device firstly perform, through the JPEG2000 algorithm, discrete wavelet transform on multimedia data to obtain transformed wavelet coefficients, quantize the transformed wavelet coefficients to obtain quantized data, perform entropy encoding on the quantized data to obtain the code stream data, and finally output the code stream data , the object processed through the JPEG2000 algorithm by the transmitting device is not the whole image, but image slices decomposed from the whole image, where each image slice is subjected to independent encoding and decoding operations, and modulating, by a first modem of the transmitting device, the protocol data stream and when transmitting by the transmitting device the modulated signal to a receiving device, the transmission is based on a millimeter wave communication technology of a 60 GHz frequency band.
In an analogous art, Sakamoto teaches transmitting coded stream data by modulating using a first modem using millimeter wave communication technology of a 60 GHz frequency 
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Bedingfield to include when transmitting by the transmitting device, the modulated signal to a receiving device, the transmission is based on a millimeter wave communication technology of a 60 GHz frequency band, as taught by Sakamoto, for the benefit of greatly increased transmission speed over previous wireless protocols and rivaling wired protocols.
Bedingfield and Sakamoto fail to disclose encoding, by the transmitting device, the multimedia data with a compression algorithm, the transmitting device firstly perform, through the JPEG2000 algorithm, discrete wavelet transform on multimedia data to obtain transformed wavelet coefficients, quantize the transformed wavelet coefficients to obtain quantized data, perform entropy encoding on the quantized data to obtain the code stream data, and finally output the code stream data , the object processed through the JPEG2000 algorithm by the transmitting device is not the whole image, but image slices decomposed from the whole image, where each image slice is subjected to independent encoding and decoding operations.
In an analogous art, Lawrence teaches encoding multimedia data with a compression algorithm to minimize the amount of bandwidth a system resources required to render said multimedia data (paragraph 0029).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Bedingfield and Sakamoto to include encoding multimedia data with a compression algorithm, as taught by Lawrence, to minimize the amount of bandwidth a system resources required to render said multimedia data.

In an analogous art, Laserre teaches performing through the JPEG2000 algorithm, discrete wavelet transform on multimedia data to obtain transformed wavelet coefficients, quantize the transformed wavelet coefficients to obtain quantized data, perform entropy encoding on the quantized data to obtain the code stream data, and finally output the code stream data , the object processed through the JPEG2000 algorithm by the transmitting device is not the whole image, but image slices decomposed from the whole image, where each image slice is subjected to independent encoding and decoding operations, providing the benefit of  applying the best type of encoding to different portions based on existing requirements (paragraph 0192-0193).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method and device of Bedingfield, Sakamoto, and Lawrence to include performing through the JPEG2000 algorithm, discrete wavelet transform on multimedia data to obtain transformed wavelet coefficients, quantize the transformed wavelet coefficients to obtain quantized data, perform entropy encoding on the quantized data to obtain the code stream data, and finally output the code stream data , the object processed through the JPEG2000 algorithm by the transmitting device is not the whole image, but image slices decomposed from the whole image, 

Regarding claims 2, 6, 12, and 16 Bedingfield, Sakamoto, Lawrence, and Laserre disclose the transmitting and receiving method and device of claims 1, 5, 11, and 15, wherein encoding, by the transmitting device, the multimedia data with the compression algorithm to obtain the code stream data comprises: encoding, by the transmitting device, the multimedia data with a display stream compression (DSC) algorithm to obtain the code stream data (Lawrence paragraph 0029) and the multimedia data is encoded with the JPEG2000 algorithm and the CSC, which realizes lossy compression of multimedia data (Laserre paragraph 0192), the transmitting device encapsulates the code stream data into a protocol data stream, modulates, by a first modem of the transmitting device, and the protocol data stream to obtain a modulated signal, and transmits the modulated signal to the receiving device based on the millimeter wave communication technology of the 60 GHz frequency band (Sakamoto col. 1 lines 16-40).

Regarding claims 3, 7, 13, and 17, Bedingfield, Sakamoto, Lawrence, and Laserre disclose the transmitting and receiving method and device of claims 1,5, 11, and 15, wherein encoding, by the transmitting device, the multimedia data with the compression algorithm to obtain the code stream data comprises: when a data format of the multimedia data is a RGB format, converting, by the transmitting device, the multimedia data with RGB format through a color space converter (CSC) into the multimedia with the YUV444 format, sampling the multimedia with the YUV444 format to obtain first data with the YUV format; and encoding, by the 

Regarding claims 4 and 14, Bedingfield, Sakamoto, Lawrence, and Laserre disclose the transmitting method and device of claims 1 and 11, wherein the transmitting device is coupled with a video source device, and the video source device comprises a first video source device and a second video source device (Bedingfield fig. 1), wherein the transmitting method further comprises the following: 
before the obtaining, by the transmitting device, multimedia data, receiving, by an infrared receiving head of the transmitting device, an infrared analog signal from a remote control; demodulating, by the transmitting device, the infrared analog signal to obtain an infrared digital signal; decoding, by the transmitting device, the infrared digital signal to obtain a channel control code (Bedingfield paragraph 0031);
determining, by the transmitting device, a channel control instruction associated with the channel control code according to the channel control code; and switching, by the transmitting device, a high definition multimedia interface (HDMI) channel between the transmitting device and the video source device to an HDMI channel between the transmitting device and the first video source device according to the channel control instruction, wherein the HDMI channel between the transmitting device and the first video source device is used for obtaining, by the transmitting device, the multimedia data from the first video source device (Bedingfield, paragraphs 0030-0031).

Regarding claims 8 and 18, Bedingfield, Sakamoto, Lawrence, and Laserre disclose the receiving method and device of claims 5 and 15, but fail to disclose wherein the transmitting 
Examiner takes official notice that utilizing gateway devices with more than one transmitting device was notoriously well known in the art at the time of effective filing. The above listed step of receiving broadcast streams comprising addresses compared against a local database for properly establishing a connections between a receiver device and the transmitter is conventional handshake protocol for establishing a wireless connection (e.g. WiGig, Sakamoto col. 1 lines 16-40). Having plural transmitters available allows a gateway device to in turn provide plural channels of content simultaneously.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method and device of Bedingfield, Sakamoto, Lawrence, and Laserre to include the transmitting device comprises a first transmitting device and a second transmitting device, for the benefit of providing multiple channels of content to receiving devices simultaneously. The multiple transmitting devices are wireless modulators as suggested by Sakamoto (col. 1 lines 16- 40) which establish connections with receivers in the conventional fashion.

Regarding claims 9 and 19, Bedingfield, Sakamoto, Lawrence, and Laserre disclose the method and device of claims 5 and 15, wherein the receiving method further comprises: after decoding, by the receiving device, the specific code stream data with the decompression algorithm to obtain specific multimedia data, outputting, by the receiving device, the specific multimedia data to a display device coupled with the receiving device, wherein the display device is configured to display the specific multimedia data ({inverse of the encoding, Lawrence paragraph o037).

Regarding claims 10 and 20, Bedingfield, Sakamoto, Lawrence, and Laserre disclose the method and device of claims 5 and 15, wherein the receiving device is integrated Into the display device, and the receiving method further comprises: after the decoding, by the receiving device, the specific code stream data with the decompression algorithm to obtain the specific multimedia data, outputting, by the receiving device, the specific multimedia data to a display module of the display device, wherein the display module is configured to display the specific multimedia data (Bedingfield fig. 1 display 104).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421